Citation Nr: 1101399	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  07-25 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to an increased rating for degenerative disc 
disease of the thoracic and lumbar spine, currently evaluated as 
40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty in the U.S. Air Force from 
November 1972 to August 1976, and in the U.S. Navy from March 
1977 to February 1978.  He subsequently served in the Air 
National Guard and the Army National Guard, including periods of 
active duty from September 1984 to January 1985, and from October 
1986 to May 1988.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  In an 
April 2007 rating decision, the RO, inter alia, denied service 
connection for a cervical spine disability.  The appellant 
perfected an appeal of the RO's decision via his submission of a 
timely VA Form 9 in August 2007.  In a May 2009 rating decision, 
the RO denied a rating in excess of 40 percent for the 
appellant's service-connected thoracic and lumbar spine 
disability.  The appellant perfected an appeal of the RO's 
decision via his submission of a timely VA Form 9 in November 
2009.  

In October 2010, the appellant testified before the undersigned 
Veterans Law Judge at a hearing held at the RO.  

As set forth in more detail below, a remand of this matter is 
necessary.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a 
duty to obtain a medical opinion when such is necessary to decide 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2010).  After reviewing the record on appeal, the 
Board finds that VA medical examinations are necessary in 
connection with both issues on appeal.  

With respect to his claim of service connection for a cervical 
spine disability, the appellant contends that such condition is 
causally related to his active service and/or his service-
connected degenerative disc disease of the thoracic and lumbar 
spine.  

In support of his claim, the appellant has submitted statements 
from his private chiropractor which appear to suggest that 
symptomatology associated with the appellant's service-connected 
thoracolumbar spine disability has produced decreased range of 
motion in his cervical spine.  The record on appeal also contains 
a May 2008 VA medical examination report in which the examiner 
appeared to conclude that the appellant's cervical spine 
disability was not related to his service-connected thoracic and 
lumbar spine disability.  

Unfortunately, however, both opinions are inartfully worded, 
making the conclusions of both medical professionals unclear.  
This significantly reduces the probative value of both opinions.  
See e.g. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) 
(discussing guiding factors to be used in evaluating the 
probative value of medical opinion evidence).  

The Board further notes that applicable law provides that a 
disability may be found service connected on a secondary basis by 
demonstrating that the disability is either (1) proximately due 
to or the result of an already service-connected disease or 
injury or (2) aggravated by an already service-connected disease 
or injury.  38 C.F.R. § 3.310(b) (2010); see also Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).  In this case, neither 
medical professional addressed the question of whether the 
appellant's cervical spine disability was aggravated by his 
service-connected thoracic and lumbar spine disability.  This 
must be addressed on remand.  Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

Also with respect to the claim of service connection for a 
cervical spine disability, the Board notes that the appellant has 
not yet been apprised of the applicable law regarding secondary 
service connection, including 38 C.F.R. § 3.310 which was amended 
effective October 10, 2006.  See Claims Based on Aggravation of a 
Nonservice-Connected Disability, 71 Fed. Reg. 52,744 (Sept. 7, 
2006) (codified at 38 C.F.R. § 3.310 (2010)).  This must be 
corrected on remand.  

The Board also finds that a VA medical examination is necessary 
with respect to the appellant's claim of entitlement to an 
increased rating for his service-connected thoracic and lumbar 
spine disability.  In that regard, at his October 2010 Board 
hearing, the appellant testified that his service-connected back 
disability had significantly increased in severity since he was 
last examined for compensation purposes.  In light of his 
assertions, the Board finds that another VA medical examination 
in necessary to ensure that the appellant is appropriately rated.  
Id.; see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (when 
a veteran claims that a disability is worse than when originally 
rated, and the available evidence is insufficient to adequately 
evaluate the current state of the condition, VA must provide a 
new examination).

Also at his October 2010 hearing, the appellant testified that 
because of his back disability, he had applied for disability 
benefits from the Social Security Administration.  VA is required 
to obtain relevant records from a Federal department or agency, 
including the Social Security Administration (SSA).  See 
38 C.F.R. § 3.159(c)(2) (2010); McGee v. Peake, 511 F.3d 1352, 
1357 (Fed. Cir. 2008).  Although the appellant testified that his 
application was ultimately unsuccessful, to ensure that the VA 
record on appeal is complete, SSA records should be requested.  
See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed.Cir.2010) 
(noting that "[r]elevant records for the purpose of § 5103A are 
those that relate to the injury for which the claimant is seeking 
benefits and have a reasonable possibility of helping to 
substantiate the veteran's claim.").  

Finally, the Board notes that the record on appeal contains 
statements from the appellant to the effect that he is totally 
disabled.  In light of his allegations, on remand, the RO should 
consider the appellant's entitlement to a total rating based on 
individual unemployability due to service-connected disability.  
See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009) (holding that 
a determination of whether a claimant is entitled to a total 
rating based on individual unemployability is part and parcel of 
the determination of the rating to be assigned).  

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request records 
corresponding to the appellant's 
application for disability benefits.

2.  The appellant should be afforded a VA 
medical examination for the purpose of 
clarifying the etiology of his current 
cervical spine disability.  The claims 
folder must be made available to the 
examiner for review in connection with the 
examination.  After examining the appellant 
and reviewing the claims folder, the 
examiner should provide an opinion, with 
supporting rationale, as to the following:  

Is it at least as likely as not that any 
current cervical spine disability 
identified on examination is causally 
related to the appellant's active service 
or any incident therein?

Is it at least as likely as not that any 
current cervical spine disability 
identified on examination is either 
causally related to or aggravated by the 
appellant's service-connected degenerative 
disc disease of the thoracic and lumbar 
spine?  

If the examiner finds that the appellant's 
cervical spine disability has been 
aggravated by his service-connected 
degenerative disc disease of the thoracic 
and lumbar spine, he or she should render 
an opinion as to the extent of the 
aggravation and provide a baseline level of 
severity prior to the aggravation.  
Aggravation is defined for legal purposes 
as a worsening of the underlying condition 
versus a temporary flare-up of symptoms.

3.  The appellant should also be afforded a 
VA medical examination for the purposes of 
clarifying the severity of his service-
connected degenerative disc disease of the 
thoracic and lumbar spine.  The claims 
folder must be provided to the examiner for 
review in connection with the examination.  
After examining the appellant and the 
results of any diagnostic testing deemed 
necessary, the examiner should:  (a) 
provide range of motion findings of the 
lumbar and thoracic spine, including 
whether any ankylosis is present.  (b) 
identify any neurological pathology 
associated with the service-connected 
thoracic and lumbar spine disability and 
comment on the severity of each 
neurological sign and symptom reported; (c) 
state whether the appellant has lumbar 
intervertebral disc syndrome which results 
in incapacitating episodes, and if so, the 
duration of the episodes over the past 12 
months should be reported.

4.  After conducting any additional 
development deemed necessary, the RO/AMC 
should readjudicate the claims, considering 
all the evidence of record, as well as 
taking all appropriate action regarding the 
appellant's entitlement to a total rating 
based on individual unemployability.  If 
the benefit sought remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case, including citations to 38 C.F.R. §§ 
3.310 and 3.321 and given the appropriate 
opportunity to respond.  

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


